Citation Nr: 1016569	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  04-39 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the period from May 1, 2003 to September 27, 2009. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active service from June 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  By that rating action, the RO granted service 
connection for PTSD; an initial evaluation of 10 percent was 
assigned, effective May 1, 2003--the date VA received the 
Veteran's original claim for compensation for this 
disability.  The Veteran appealed the RO's assignment of an 
initial 10 percent disability rating to the above-cited 
disability to the Board. 

In November 2007, the Board remanded the initial evaluation 
claim on appeal to the RO for additional development.  
Although the RO through the Appeals Management Center (AMC) 
in Washington, DC completed the directed development, 
information was obtained indicating that the Veteran is in 
receipt of Social Security Administration (SSA) benefits for 
an anxiety disorder.  

By a November 2009 rating action, the RO assigned a 100 
percent rating to the service-connected PTSD, effective 
September 28, 2009--the date of a VA examination showing an 
increase in severity of this disability.  The Board has 
framed the initial rating issue on appeal as that listed on 
the title page.  

Because the issue to be resolved is the degree of impairment 
resulting from PTSD since the inception of the claim in May 
2003, and because SSA records may bear upon this issue, the 
appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran has submitted some SSA records (e.g., April 2009 
VA treatment records and a May 2009 statement, prepared by D. 
J. P., the Veteran's prior employer) but the decision 
awarding benefits and the medical records on which that 
decision was based are not of record.  A remand is necessary 
to obtain the outstanding SSA records and associate them with 
the Veteran's claims file.  VA has a duty to obtain SSA 
records when they may be relevant.  See Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Accordingly, the RO must contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(2) (2009).

In addition, the above-cited April 2009 VA treatment records 
and May 2009 statement, prepared by D. J. P, were received by 
the RO in May 2009.  This evidence, however, was not 
considered by the RO in the November 2009 supplemental 
statement of the case (SSOC).  (See November 2009 SSOC page 
(pg.) 2).  A SSOC will be furnished unless the additional 
evidence received is duplicative of evidence previously of 
record which was discussed in the SOC or a prior SSOC or the 
additional evidence is not relevant to the issue, or issues, 
on appeal.  Here, the above-cited evidence is not duplicative 
of evidence already of record and it is relevant because it 
discusses the social and industrial impairment caused by the 
service-connected PTSD from the standpoint of VA clinicians 
and the Veteran's prior employer.  38 C.F.R. § 20.1304 
(2009).  Thus, a SSOC discussing this evidence must be 
furnished to the Veteran.  Id. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Request that the SSA produce all 
records associated with the award of 
any Social Security benefits 
(Supplemental Security Income or 
Supplemental Security Disability 
Income) pertaining to the Veteran, 
including copies of any and all award 
letters and all medical records 
associated with those award letters.  
If such records are unavailable, obtain 
a written response from SSA indicating 
that these records were lost, 
destroyed, or were otherwise 
unavailable.

2.  Readjudicate the initial evaluation 
issue on appeal with consideration of 
the additional evidence received since 
the November 2009 SSOC, to specifically 
include the April 2009 VA treatment 
records and May 2009 statement, 
prepared by D. J. P.  If the benefit 
sought is not fully granted, a SSOC 
should be issued to the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The purposes of this remand are to assist the Veteran with 
the substantive and procedural development of his claim of 
entitlement to an initial rating in excess of 10 percent for 
the period from May 1, 2003 to September 27, 2009.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
initial evaluation claim.  His cooperation in VA's efforts to 
develop this claim is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 







of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


